DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/324,428 application filed February 8, 2019.  Claims 1-15 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted February 8, 2019, March 11, 2019, October 14, 2019, December 5, 2019, January 3, 2020, May 13, 2020, June 8, 2020, and April 30, 2021 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasaki (JP 2012-002325 A).  Note by Applicant.
Regarding Claim 1, Terasaki discloses a fluid pressure device (see paragraph [0001]) that includes a body (12) having a slide hole (18) inside 5the body (see Figure 1), a piston unit (13) movable in an axial direction inside the slide hole (18), and a piston rod (28) protruding from the piston unit (13) in the axial direction (see Figure 1).  Furthermore, Terasaki discloses that piston unit (13) includes a packing (27) and a piston body comprising a plurality of members ((15), (46)), wherein the piston body includes a packing mounting groove (24) in which packing (27) is mounted, and wherein 15the plurality of members of the piston body include a first piston member (15) protruding outward from piston rod (28) (see Figure 2) and a second piston member (26) disposed adjoining first piston member (15) (see Figure 2).  Terasaki discloses that20 packing (27) is disposed on an outer circumferential part of the second piston member (46) (see Figure 2), and a combination of at least two members of the plurality of members defines the packing mounting groove (24) (see Figure 2).
Regarding Claim 10, Terasaki discloses that the first piston member (15) protrudes outward from an end portion (28a) of the piston rod (28), and the second piston member (46) protrudes in an axial direction 30away from the piston rod (28) (see Figure 2).
Regarding Claim 11, Terasaki discloses that an external size of the second piston member (46) is smaller than an external size of the first piston member 5(15) (see Figure 1).  Examination note: due to lack of further explanation in the Disclosure, the external size is being interpreted as the measurement of the radially outer surfaces of the members from center axis (L1).   
Regarding Claim 13.
Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kampert et al. (U.S. Patent No. 3,391,614 “Kampert”).  
Regarding Claim 1, Kampert discloses a fluid pressure device comprising: a body (16) having a slide hole inside the body, a piston unit (22 and 24) movable in an axial direction inside the slide hole (see Figure 1), and a piston rod (14) protruding from the piston unit (22 and 24) in the axial direction, wherein, the piston unit (22, 24, 36, 30, 38 and 50) includes a packing (36, 30 and 38) and a piston body (22 and 24) comprising a plurality of members, the piston body being provided with a packing mounting groove (see Figure 1) in which the packing (36, 30 and 38) is mounted.  Kampert discloses that the piston body includes, as the plurality of members, a first piston member (22) protruding outward from the piston rod, and a second piston member (24) disposed adjoining the first piston member (22) (see Figure 1).  Further, Kampert disclose that a combination of at least two members of the plurality of members defines the packing mounting groove (see Figure 1), wherein the packing is disposed on an outer circumferential part of the second piston member (24 (see Figure 1).
Regarding Claim 13, Kampert discloses that the fluid pressure device is configured as a fluid pressure cylinder (see Title and Abstract).
Regarding Claim 14, Kampert discloses a method for producing a piston assembly provided with a piston unit (22, 24, 36, 30, 38 and 50) including a packing (36, 30, 38) mounted in a packing mounting groove (see Figure 1) and a piston rod (14) protruding from the piston unit (22, 24, 36, 30, 38 and 50), comprising the steps of: providing a piston rod member including the 25piston rod (14) and a first piston member (22) protruding outward from the piston rod (14) (see Figure 1), and stacking a plurality .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kampert.
Regarding Claim 15
However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the piston and piston rod assembly such that the piston rod is in the upright position because it is a matter of engineering expedience and also can be considered a design choice, as such a position has no criticality to the assembly. It would have been obvious as a matter of engineering expedience because it is well known that installing the piston assembly onto the piston rod in an upright position would allow for easier installation due to the aid of the pistons own weight via the gravitational force asserted when placed onto the piston rod.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of U.S. Patent No. 10,851,813 (herein “’813”). Although the claims at issue are not identical, they are not patentably distinct from each other since all of the method steps recited in presently pending Claims 14 and 15 are recited in Claims 15 and 16 of ‘813.
Furthermore, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of ‘813 in view of Kampert.  
Specifically, ‘813 recites all of the limitations of pending Claim 1, except does not provide that the packing is disposed on an outer circumferential part of the second piston member. 
However, Kampert discloses a fluid pressure device wherein the packing (36, 30 and 38) is disposed on an outer circumferential part of the second piston member (24 (see Figure 1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the packing assembly of ‘813 by providing the packing on an outer circumferential part of the second piston member as described in Kampert in order to improve the sealing qualities of the packing during system operation.

Allowable Subject Matter
Claims 2-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant fluid pressure devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRANT MOUBRY/Primary Examiner, Art Unit 3747